                   Case 6:19-bk-05155-KSJ          Doc 130      Filed 09/01/19     Page 1 of 6
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                  Case No. 19-05155-KSJ
Diego L Ospina                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113A-6           User: badrienne              Page 1 of 4                   Date Rcvd: Aug 30, 2019
                               Form ID: 309A                Total Noticed: 103


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 01, 2019.
db            #+Diego L Ospina,    205 Robin Lee Road,    Oviedo, FL 32765-6113
aty            +Daniel A Velasquez,    Latham Shuker Eden Beaudine LLP,     Post Office Box 3353,
                 111 N. Magnolia Avenue, Suite 1400,     Orlando, FL 32801-2367
aty            +Elizabeth Eckhart,    Shapiro, Fishman & Gache,     4630 Woodland Corporate Blvd,    Suite 100,
                 Tampa, FL 33614-2429
aty            +Elizabeth McCausland,    Liz McCausland, P.A.,     426 N. Ferncreek Ave.,    Orlando, FL 32803-5442
aty            +Eric B Zwiebel,    Eric B Zwiebel, P.A.,     Executive Court at Jacoranda,
                 7900 Peters Road, Building B, Suite 100,      Plantation, FL 33324-4045
aty            +Steven G Powrozek,    Shapiro, Fishman & Gache,     4630 Woodland Corporate Blvd,    Suite 100,
                 Tampa, FL 33614-2429
aty             William M Lindeman,    P.O. Box 3506,    Orlando, FL 32802-3506
cr             +DC & EK Holdings, LLC,    Latham, Shuker, Eden & Beaudine, LLP,      111 N. Magnolia Ave., Ste 1400,
                 c/o Daniel A. Velasquez, Esq.,     Orlando, FL 32801,     UNITED STATES 32801-2367
md             +Elizabeth Mccausland,    426 North Ferncreek Avenue,     Orlando, FL 32803-5442
cr             +Tiaa Commercial Finance, Inc. f/k/a Everbank Comme,      c/o Emanuel & Zwiebel PLLC,
                 7900 Peters Road,    Suite B-100,    Plantation, FL 33324-4044
cr              Wells Fargo USA Holdings, Inc.,     Default Document Processing,     1000 Blue Gentian Road,
                 MAC# N9286-01Y,    Eagan, MN 55121-7700
28420084       +Billy & Sophia Harbin,    6728 Sylvan Woods Dr,     Sanford, FL 32771-6445
28420085       +Bioreference Laboratories Inc,     481 Edward H Ross Dr,    Elmwood Park, NJ 07407-3128
28420086       +Boundary Peak Emergency Physic,     c/o AR Resources, Inc.,    PO Box 1056,
                 Blue Bell, PA 19422-0287
28420089       +Cardionet, LLC,    PO Box 508,    Malvern, PA 19355-0508
28420153       +Central Florida Regional Hospital,     Resurgent Capital Services,     PO Box 1927,
                 Greenville, SC 29602-1927
28420045       +DC & EK Holdings, LLC,    PO Box 940867,     Maitland, FL 32794-0867
28420094       +David A Walker MD,    c/o CMM,    403 Camellia Ave,    Titusville, FL 32796-2423
28420046        Eric B Zweibel, PA,    8751 W Broward Blvd Ste 100,     Plantation, FL 33324-2630
28420047       +Everbank Commercial Finance, Inc.,     10 Waterview Blvd,    Parsippany, NJ 07054-7607
28420099       +Florida Hosp Med Center,     Patient Financial Services,    PO Box 538800,
                 Orlando, FL 32853-8800
28420100       +Florida Hospital Pathology Lab,     PO Box 538800,    Orlando, FL 32853-8800
28420103       +Gulf Coast Collection Bureau, Inc.,     PO Box 21239,    Sarasota, FL 34276-4239
28420104       +Harper Ogden, LLC,    350 Tangerine Avenue Suite 6,     Merritt Island, FL 32953-4783
28420053       +Helvey & Associates,    1015 E Center St,     Warsaw, IN 46580-3420
28420106        IDC Of Volusia, Inc.,    410 Palmetto St,     New Smyrna Beach, FL 32168-7323
28420107        Indian Lakes Estates, Inc.,     Po Box 7395,    Indian Lk Est, FL 33855-7395
28420109       +Jax Emergency Physicians, LLC,     PO Box 80156,    Philadelphia, PA 19101-1156
28420110       +Jewett Orthopaedic Clinic,     PO Box 1870,    Cary, NC 27512-1870
28420111       +Kevin B. Wilson Law Offices,     PO Box 24103,    Chattanooga, TN 37422-4103
28420055       +Lease Financial Groupl,     525 Washington Blvd,    Jersey City, NJ 07310-1606
28420160       +MIS IMPLANTS TECHNOLOGIES INC.,     c/o William Lindeman,    PO Box 3506,    Orlando FL 32802-3506
28420056       +Maria C Ospina-Arbelaez,     205 Robin Lee Road,    Oviedo, FL 32765-6113
28420114       +Mayo Clinic,    4500 San Pablo Rd,    Jacksonville, FL 32224-3899
28420115       +Millennium Health,    16981 Via Tazon,    San Diego, CA 92127-1688
28420116       +Murphy & O’Brien, LLC,    555 NE 15th Street CU 21-2T,     Miami, FL 33132-1451
28420119       +NPAS, Inc.,    PO Box 99400,    Louisville, KY 40269-0400
28420117        Newport Miami Beach Condo Assoc,     16701 Collins Ave # 100,    Sunny Isl Bch, FL 33160-4201
28420121        Orlando Hand Surgery Assoc PA,     801 N Orange Ave Ste 600,    Orlando, FL 32801-5202
28420122       +Orlando Heart & Vascular Center LLC,     11616 Lake Underhill Rd Ste 215,
                 Orlando, FL 32825-4465
28420152       +Oviedo Medical Center,    Resurgent Capital Services,     PO Box 1927,    Greenville, SC 29602-1927
28420078       +PHEAA,   PO BOX 8147,    HARRISBURG PA 17105-8147
28420058       +PHEAA/HCB,    Po Box 61047,    Harrisburg, PA 17106-1047
28420123       +Palace Elite,    Controladora IHC, SA de CV,     PO Box 35444,   Las Vegas, NV 89133-5444
28420126       +Preventice Services LLC,     1717 N Sam Houston Pkwy W Ste 100,     Houston, TX 77038-1324
28420127        Quest Diagnostics,    PO Box 7306,    Hollister, MO 65673-7306
28420129       +RMB, Inc.,    409 Bearden Park Circle,    Knoxville, TN 37919-7448
28420128       +Revenue Recovery Corp,    PO Box 50250,     Knoxville, TN 37950-0250
28420148       +TIAA COMMERCIAL FINANCE, INC. FKA EVERBANK COMMERC,      7900 Peters Road, Ste. B-100,
                 Planation, FL 33324-4044
28420070       +Visa Dept Store National Bank/Macy’s,     Po Box 8218,    Mason, OH 45040-8218
28420142        Volusia Hand Surgery Clinic PA- Port Orange,      3635 S Clyde Morris Blvd Ste 900,
                 Port Orange, FL 32129-2352
28420077        Wells Fargo Bank, N.A. Default Document Processing,      1000 Blue Gentian Road N9286-01Y,
                 Eagan, MN 55121-7700

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: chip@herronhilllaw.com Aug 30 2019 23:56:18     Kenneth D Herron, Jr,
                 Herron Hill Law Group, PLLC,   135 West Central Boulevard, Suite 480,   Orlando, FL 32801
tr             +EDI: QCMUSSELMAN.COM Aug 31 2019 03:48:00     Carla P Musselman,   1619 Druid Road,
                 Maitland, FL 32751-4211
                   Case 6:19-bk-05155-KSJ           Doc 130     Filed 09/01/19      Page 2 of 6



District/off: 113A-6           User: badrienne              Page 2 of 4                   Date Rcvd: Aug 30, 2019
                               Form ID: 309A                Total Noticed: 103


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Aug 31 2019 00:00:38
                 United States Trustee - ORL7/13, 7,     Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
cr              EDI: ECMC.COM Aug 31 2019 03:48:00       ECMC,    ECMC,   P.O. Box 16408,
                 St. Paul, MN 55116-0408
cr             +EDI: WFFC.COM Aug 31 2019 03:48:00       WELLS FARGO BANK, N.A.,     1 HOME CAMPUS,
                 MAC XC2303-01A,     DES MOINES, ia 50328-0001
28420147        EDI: BECKLEE.COM Aug 31 2019 03:48:00       AMERICAN EXPRESS NATIONAL BANK,
                 C/O BECKET AND LEE LLP,    PO BOX 3001,    MALVERN PA 19355-0701
28420083        E-mail/Text: paymentprocessing@avanteusa.com Aug 30 2019 23:56:25          Avante USA,
                 3600 S Gessner Rd Ste 225,    Houston, TX 77063-5184
28420081       +EDI: RMCB.COM Aug 31 2019 03:48:00       American Medical Collection Agency,
                 4 Westchester Plaza Ste 110,    Elmsford, NY 10523-1615
28420039       +EDI: AMEREXPR.COM Aug 31 2019 03:48:00       Amex,    Po Box 297871,
                 Fort Lauderdale, FL 33329-7871
28420041        EDI: CAPITALONE.COM Aug 31 2019 03:48:00        Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
28420151        EDI: CAPITALONE.COM Aug 31 2019 03:48:00        Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
28420090       +EDI: HCA2.COM Aug 31 2019 03:48:00       Central Florida Regional Hospital,      PO Box 740771,
                 Cincinnati, OH 45274-0771
28420042       +EDI: CHASE.COM Aug 31 2019 03:48:00       Chase Card Services,     Po Box 15298,
                 Wilmington, DE 19850-5298
28420076       +EDI: CHRM.COM Aug 31 2019 03:48:00       Chrysler Capital,     PO Box 961275,
                 Fort Worth, TX 76161-0275
28420043       +EDI: CHRYSLER.COM Aug 31 2019 03:48:00       Chrysler Financial/TD Auto Finance,       Po Box 9223,
                 Farmington Hills, MI 48333-9223
28420044       +EDI: CIAC.COM Aug 31 2019 03:48:00       Citimortgage,    Po Box 9438,
                 Gaithersburg, MD 20898-9438
28420157       +E-mail/Text: revenuebankruptcy@volusia.org Aug 31 2019 00:00:51         County of Volusia,
                 Volusia County Revenue Division,    123 W Indiana Ave, Room 103,      DeLand, FL 32720-4615
28420158        EDI: ECMC.COM Aug 31 2019 03:48:00       ECMC,    PO BOX 16408,    ST. PAUL, MN 55116-0408
28420075        EDI: AIS.COM Aug 31 2019 03:48:00       First Data Global Leasing,
                 by American InfoSource LP as agent,     PO Box 248838,    Oklahoma City, OK 73124-8838
28420048       +EDI: AMINFOFP.COM Aug 31 2019 03:48:00       First Premier Bank,     3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
28420036        EDI: FLDEPREV.COM Aug 31 2019 03:48:00       Florida Department of Revenue,      Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28420049       +E-mail/Text: bankruptcies@foxcollection.com Aug 31 2019 00:00:54          Fox Collection Center,
                 454 Moss Trl,    Goodlettsville, TN 37072-2029
28420050       +EDI: WESTASSET.COM Aug 31 2019 03:48:00        Global Receivables Solutions, Inc.,
                 2703 N Highway 75,    Sherman, TX 75090-2567
28420051       +E-mail/Text: bankruptcy.notices@hdfsi.com Aug 31 2019 00:01:38         Harley Davidson Financial,
                 Po Box 21829,    Carson City, NV 89721-1829
28420037        EDI: IRS.COM Aug 31 2019 03:48:00       Internal Revenue Service,     Post Office Box 7346,
                 Philadelphia PA 19101-7346
28420118       +E-mail/Text: bankruptcy@ldf-holdings.com Aug 31 2019 00:01:48         Niswi, LLC,
                 d/b/a Amplify Funding,    PO Box 542,    Lac Du Flambeau, WI 54538-0542
28420079        EDI: AGFINANCE.COM Aug 31 2019 03:48:00        ONEMAIN,   PO BOX 3251,
                 EVANSVILLE, IN. 47731-3251
28420057       +EDI: AGFINANCE.COM Aug 31 2019 03:48:00        OneMain Financial,    Po Box 1010,
                 Evansville, IN 47706-1010
28420155        EDI: PRA.COM Aug 31 2019 03:48:00       Portfolio Recovery Associates, LLC,      POB 41067,
                 Norfolk VA 23541
28420125       +E-mail/Text: bankruptcynoticing@polktaxes.com Aug 31 2019 00:01:37
                 Polk County Tax Collector,    Joe G Tedder,     PO Box 1189,    Bartow, FL 33831-1189
28420156       +E-mail/Text: bkdepartment@rtresolutions.com Aug 31 2019 00:01:11
                 Real Time Resolutions, inc.,    1349 Empire Central Dr.,      Suite 150,    Dallas, TX 75247-4029
28420059       +EDI: CHRM.COM Aug 31 2019 03:48:00       Santander Consumer USA,     Po Box 961275,
                 Fort Worth, TX 76161-0275
28420035        E-mail/Text: kelly.rose@seminolecounty.tax Aug 31 2019 00:00:46
                 Seminole County Tax Collector,    Post Office Box 630,      Sanford FL 32772-0630
28420074       +EDI: STF1.COM Aug 31 2019 03:48:00       SunTrust Bank,    Attn: Support Services,
                 P.O. Box 85092,    Richmond, VA 23286-0001
28420060       +EDI: RMSC.COM Aug 31 2019 03:48:00       Syncb Bank/American Eagle,     Po Box 965005,
                 Orlando, FL 32896-5005
28420061       +EDI: RMSC.COM Aug 31 2019 03:48:00       Syncb/carecr,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
28420062       +EDI: RMSC.COM Aug 31 2019 03:48:00       Syncb/ccmnmc,    Po Box 965036,     Orlando, FL 32896-5036
28420154       +EDI: RMSC.COM Aug 31 2019 03:48:00       Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk VA 23541-1021
28420063       +EDI: RMSC.COM Aug 31 2019 03:48:00       Synchrony Bank/Care Credit,      950 Forrer Blvd,
                 Kettering, OH 45420-1469
28420064       +EDI: RMSC.COM Aug 31 2019 03:48:00       Synchrony Bank/Discount Tire,      C/o Po Box 965036,
                 Orlando, FL 32896-0001
28420065       +EDI: RMSC.COM Aug 31 2019 03:48:00       Synchrony Bank/Linen N’ Things,      Po Box 965005,
                 Orlando, FL 32896-5005
                    Case 6:19-bk-05155-KSJ          Doc 130      Filed 09/01/19      Page 3 of 6



District/off: 113A-6           User: badrienne               Page 3 of 4                   Date Rcvd: Aug 30, 2019
                               Form ID: 309A                 Total Noticed: 103


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28420066       +EDI: RMSC.COM Aug 31 2019 03:48:00      Synchrony Bank/Sams,    Po Box 965005,
                 Orlando, FL 32896-5005
28420067       +EDI: RMSC.COM Aug 31 2019 03:48:00      Synchrony Bank/TJX,    Po Box 965015,
                 Orlando, FL 32896-5015
28420068       +EDI: WTRRNBANK.COM Aug 31 2019 03:48:00      Target,   Po Box 673,    Minneapolis, MN 55440-0673
28420069       +EDI: ECMC.COM Aug 31 2019 03:48:00      US Dept of Education,    Po Box 5609,
                 Greenville, TX 75403-5609
28420071       +EDI: WFFC.COM Aug 31 2019 03:48:00      Wells Fargo Bank,    Po Box 14517,
                 Des Moines, IA 50306-3517
28420144       +EDI: WFFC.COM Aug 31 2019 03:48:00      Wells Fargo Bank, NA,    MAC N9777-112,    PO Box 5169,
                 Sioux Falls, SD 57117-5169
28420072       +EDI: WFFC.COM Aug 31 2019 03:48:00      Wells Fargo Home Mor,    8480 Stagecoach Cir,
                 Frederick, MD 21701-4747
28420149        EDI: WFFC.COM Aug 31 2019 03:48:00      Wells Fargo USA Holdings, Inc., as Servicer,
                 c/o Wells Fargo Bank, N.A., as Servicer,    Default Document Processing,     N9286-01Y,
                 1000 Blue Gentian Road,    Eagan, MN 55121-7700
28420150        EDI: WFFC.COM Aug 31 2019 03:48:00      Wells Fargo USA Holdings, Inc., as Trustee,
                 c/o Wells Fargo Bank, N.A., as Servicer,    Default Document Processing,     N9286-01Y,
                 1000 Blue Gentian Road,    Eagan, MN 55121-7700
28420073       +EDI: WFFC.COM Aug 31 2019 03:48:00      Wellsfargo,   800 Walnut St,    Des Moines, IA 50309-3605
                                                                                               TOTAL: 51

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr               Wells Fargo USA Holdings, Inc.,      c/o Elizabeth Eckhart,    Shapiro, Fishman & Gache, LLP
28420038         Aes/ Bony Us
28420080         Aes/ Bony Us
28420040         C&C Corporate Holding Group, Inc.
28420087         C&C Corporate Holding Group, Inc.
28420159         MIS IMPLANTS TECHNOLOGIES INC. C/O William Lindema
acc*            +Diego L Ospina,    205 Robin Lee Road,     Oviedo, FL 32765-6113
cr*             +MIS IMPLANTS TECHNOLOGIES INC.,      c/o William Lindeman,    PO Box 3506,    Orlando, FL 32802-3506
28420082*       +Amex,   Po Box 297871,     Fort Lauderdale, FL 33329-7871
28420088*      ++CAPITAL ONE,    PO BOX 30285,    SALT LAKE CITY UT 84130-0285
                (address filed with court: Capital One,       15000 Capital One Dr,    Richmond, VA 23238)
28420091*       +Chase Card Services,     Po Box 15298,    Wilmington, DE 19850-5298
28420092*       +Chrysler Financial/TD Auto Finance,      Po Box 9223,    Farmington Hills, MI 48333-9223
28420093*       +Citimortgage,    Po Box 9438,    Gaithersburg, MD 20898-9438
28420095*       +DC & EK Holdings, LLC,     PO Box 940867,    Maitland, FL 32794-0867
28420096*        Eric B Zweibel, PA,     8751 W Broward Blvd Ste 100,     Plantation, FL 33324-2630
28420097*       +Everbank Commercial Finance, Inc.,      10 Waterview Blvd,    Parsippany, NJ 07054-7607
28420098*       +First Premier Bank,     3820 N Louise Ave,    Sioux Falls, SD 57107-0145
28420101*       +Fox Collection Center,     454 Moss Trl,    Goodlettsville, TN 37072-2029
28420102*       +Global Receivables Solutions, Inc.,      2703 N Highway 75,    Sherman, TX 75090-2567
28420105*       +Helvey & Associates,     1015 E Center St,    Warsaw, IN 46580-3420
28420054*        Internal Revenue Service,     PO Box 7346,    Philadelphia, PA 19101-7346
28420108*        Internal Revenue Service,     PO Box 7346,    Philadelphia, PA 19101-7346
28420112*       +Lease Financial Groupl,     525 Washington Blvd,    Jersey City, NJ 07310-1606
28420113*       +Maria C Ospina-Arbelaez,     205 Robin Lee Road,    Oviedo, FL 32765-6113
28420120*       +OneMain Financial,     Po Box 1010,    Evansville, IN 47706-1010
28420124*       +PHEAA/HCB,    Po Box 61047,    Harrisburg, PA 17106-1047
28420130*       +Santander Consumer USA,     Po Box 961275,    Fort Worth, TX 76161-0275
28420131*       +Syncb Bank/American Eagle,     Po Box 965005,    Orlando, FL 32896-5005
28420132*       +Syncb/carecr,    C/o Po Box 965036,     Orlando, FL 32896-0001
28420133*       +Syncb/ccmnmc,    Po Box 965036,     Orlando, FL 32896-5036
28420134*       +Synchrony Bank/Care Credit,     950 Forrer Blvd,    Kettering, OH 45420-1469
28420135*       +Synchrony Bank/Discount Tire,     C/o Po Box 965036,     Orlando, FL 32896-0001
28420136*       +Synchrony Bank/Linen N’ Things,      Po Box 965005,    Orlando, FL 32896-5005
28420137*       +Synchrony Bank/Sams,     Po Box 965005,    Orlando, FL 32896-5005
28420138*       +Synchrony Bank/TJX,     Po Box 965015,    Orlando, FL 32896-5015
28420139*       +Target,    Po Box 673,    Minneapolis, MN 55440-0673
28420140*       +US Dept of Education,     Po Box 5609,    Greenville, TX 75403-5609
28420141*       +Visa Dept Store National Bank/Macy’s,      Po Box 8218,    Mason, OH 45040-8218
28420143*       +Wells Fargo Bank,    Po Box 14517,     Des Moines, IA 50306-3517
28420145*       +Wells Fargo Home Mor,     8480 Stagecoach Cir,    Frederick, MD 21701-4747
28420146*       +Wellsfargo,    800 Walnut St,    Des Moines, IA 50309-3605
28420052      ##+Harper Ogden, LLC,     260 N Tropical Trail 105,      Merritt Island, FL 32953-4800
                                                                                                 TOTALS: 6, * 35, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                        Case 6:19-bk-05155-KSJ                 Doc 130        Filed 09/01/19          Page 4 of 6



District/off: 113A-6                  User: badrienne                    Page 4 of 4                          Date Rcvd: Aug 30, 2019
                                      Form ID: 309A                      Total Noticed: 103


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 01, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 30, 2019 at the address(es) listed below:
              Carla P Musselman    cmusselman1@cfl.rr.com, cmusselman@ecf.axosfs.com
              Daniel A Velasquez    on behalf of Creditor    DC & EK Holdings, LLC dvelasquez@lseblaw.com,
               wthomas@lseblaw.com;bknotice1@lseblaw.com
              Elizabeth Eckhart     on behalf of Creditor    Wells Fargo USA Holdings, Inc. eeckhart@logs.com,
               electronicbankruptcynotices@logs.com
              Elizabeth McCausland     on behalf of Mediator Elizabeth Mccausland liz@lizlawfirm.com,
               lizmccauslandpa@gmail.com
              Eric B Zwiebel    on behalf of Creditor    Tiaa Commercial Finance, Inc. f/k/a Everbank Commercial
               Finance, Inc. eric.zwiebel@emzwlaw.com, eservice@emzwlaw.com
              Kenneth D Herron, Jr    on behalf of Debtor Diego L Ospina chip@herronhilllaw.com,
               notices@nextchapterbk.com;lauren@herronhilllaw.com;lauren@ecf.courtdrive.com;chip@ecf.courtdrive.
               com
              Kenneth D Herron, Jr    on behalf of Accountant Diego L Ospina chip@herronhilllaw.com,
               notices@nextchapterbk.com;lauren@herronhilllaw.com;lauren@ecf.courtdrive.com;chip@ecf.courtdrive.
               com
              Steven G Powrozek    on behalf of Creditor    Wells Fargo USA Holdings, Inc. spowrozek@logs.com,
               electronicbankruptcynotices@logs.com
              United States Trustee - ORL7/13, 7    USTP.Region21.OR.ECF@usdoj.gov
              William M Lindeman    on behalf of Creditor    MIS IMPLANTS TECHNOLOGIES INC. w.lindeman@wmlpa.com,
               vickie.p@wmlpa.com
                                                                                              TOTAL: 10
                      Case 6:19-bk-05155-KSJ                       Doc 130           Filed 09/01/19       Page 5 of 6

Information to identify the case:
Debtor 1              Diego L Ospina                                                      Social Security number or ITIN      xxx−xx−7551
                      First Name   Middle Name     Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida                      Date case filed in chapter 13             6/1/18

Case number:          6:19−bk−05155−KSJ                                                   Date case converted to chapter 7          8/6/19


Official Form 309A (For Individuals or Joint Debtors) (Amended as to New 341 Date and Bar Date)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Diego L Ospina

2.      All other names used in the
        last 8 years

3.     Address                               205 Robin Lee Road
                                             Oviedo, FL 32765

4.     Debtor's attorney                     Kenneth D Herron Jr                                    Contact phone 407−648−0058
                                             Herron Hill Law Group, PLLC
       Name and address                      135 West Central Boulevard, Suite 480                  Email: chip@herronhilllaw.com
                                             Orlando, FL 32801

5.     Bankruptcy Trustee                    Carla P Musselman                                      Contact phone 407−657−4951
                                             1619 Druid Road
       Name and address                      Maitland, FL 32751

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                        Case 6:19-bk-05155-KSJ                       Doc 130            Filed 09/01/19              Page 6 of 6
Debtor Diego L Ospina                                                                                             Case number 6:19−bk−05155−KSJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                               Hours open:
                                                400 West Washington Street                                       Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Suite 5100                                                       4:00PM
    address. You may inspect all records filed Orlando, FL 32801
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 407−237−8000

                                                                                                                 Date: August 30, 2019

7. Meeting of creditors                          September 18, 2019 at 03:00 PM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a George C. Young Courthouse,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court Suite 1203−B, 400 West
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          Washington Street, Orlando, FL
    are reminded that Local Rule 5073−1                                                           32801
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: November 18, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
